Citation Nr: 0918193	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  03-22 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran had active military service from March 1968 to 
February 1970.  He died in February 2003.  The appellant is 
his widow.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, denied the appellant 
entitlement to service connection for the cause of the 
Veteran's death.

The appellant appeared at a Board hearing at the local RO in 
March 2005 before an acting Veterans Law Judge who is no 
longer at the Board.  A transcript of the hearing is of 
record.  An April 2009 Board letter informed the appellant 
that she was entitled to a new hearing, but later that month 
she declined to exercise that right.  A local RO hearing 
before a Decision Review Officer was scheduled as the 
appellant requested, but she opted for an informal conference 
with the Decision Review Officer in lieu of a formal hearing.  
A report of that January 2004 conference is of record.

In December 2005, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.



FINDING OF FACT

The preponderance of the probative evidence indicates that 
the Veteran's death was not related to an in-service disease 
or injury, or a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 
5107(b) (West 2002 and Supp 2008); 38 C.F.R. §§ 3.102, 3.307, 
3.309(a), (e), 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There is no issue as to providing an appropriate application 
form or completeness of the application as required by the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126.  VA provided the appellant a pre-decision 
notice in March 2003, but that notice did not fully inform 
her what part of the evidence needed to support her claim she 
was expected to obtain and what part VA would obtain on her 
behalf.  Neither was she informed how effective dates are 
determined in the event the claim is allowed.  There also is 
the matter of other directives for claims for service 
connection for the cause of a veteran's death set forth by 
the United States Court of Appeals for Veterans Claims 
(Court) in Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Court held in Hupp that in Death Indemnity Compensation 
cases, where a veteran was service-connected during his 
lifetime, notice under 38 U.S.C.A. § 5103 notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a Death Indemnity Compensation claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a Death Indemnity Compensation claim based on a 
condition not yet service connected.

In cases where a veteran was not service-connected during his 
lifetime, an original Death Indemnity Compensation claim 
imposes upon no obligation VA to inform a claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted. Further, in a section 5103(a) preadjudication 
notice, VA is not required to inform such a claimant of the 
reasons for any previous denial of a veteran's service-
connection claim.

In the instant case, the only disability for which the 
Veteran was service connected during his lifetime is 
posttraumatic stress disorder.  Significantly, the 
appellant's claim is not based on that disability.  

Prior to his death, the Veteran claimed entitlement to 
service connection for cholangiocarcinoma secondary to his 
presumed exposure to herbicides during his service in 
Vietnam.  Cholangiocarcinoma is a liver-related cancer of the 
bile tract.  An October 2002 rating decision denied the 
claim.  The Veteran appealed that decision, but he died 
before a statement of the case could be issued.  The 
appellant asserts the same basis to support her claim for 
service connection for the cause of the Veteran's death.

Neither the 2003 nor the January 2006 VCAA notice issued 
pursuant to the Board's remand addressed the requirements for 
proving a claim based on exposure to herbicides.  Content-
compliant errors are presumed prejudicial, and VA has the 
burden of showing the claimant was not prejudiced by the 
deficiency.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  The Board finds, however, that the evidence of 
record shows the appellant was not prejudiced in the pursuit 
of her claim by the error.

First, the statement of the case and the supplemental 
statements of the case set forth the requirements for proving 
a claim based on exposure to herbicides.  Second, and most 
important, the appellant demonstrated her actual knowledge of 
what was required to prove her claim.  She demonstrated her 
actual knowledge by submitting a nexus opinion from the 
private physician who treated the Veteran, as well as in her 
correspondence to her representative in Congress.  Further, 
the RO's failure to provide the appellant notice of how 
effective dates are determined in the event service 
connection is granted as part of a fully content-compliant 
notice is not prejudicial in light of the decision reached 
below.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Thus, in light of the post-decision notices and the 
appellant's actual knowledge of what is required to prove her 
claim, any error was cured and rendered harmless, as she had 
a meaningful opportunity to participate in the adjudication 
of her claim.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).

VA has also fulfilled its duty to assist the appellant in 
obtaining identified and available evidence needed to 
substantiate a claim, to include a comprehensive medical 
review of the claims file by a VA examiner.  While the 
appellant may not have received fully content-compliant 
notice, she nonetheless was afforded a meaningful opportunity 
to participate in the adjudication of her claim.  Further, 
the claim was reviewed on a de novo basis, as shown in the 
statement of the case and the supplemental statement of the 
case.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases. 38 C.F.R. § 3.312(c)(2).

Service connection may be established for a particular 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and a malignant tumor becomes 
manifest to a degree of 10 percent within one year from date 
of termination of active duty, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309.

In addition to the above, applicable criteria provide that a 
veteran who, during active military, naval, or air service, 
served in Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) and 
the "Veterans Education and Benefits Expansion Act of 2001," 
Pub L. No. 107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the presumption is 
not the sole method by which an applicant may show causation, 
and thereby establish service connection.  As did the 
Veteran, it is through this route the appellant seeks to 
establish her claim.

Service connection generally requires evidence of a 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

As noted above, a December 1998 rating decision granted 
service connection for PTSD with an evaluation of 50 percent, 
effective February 1998.  That was the only disability for 
which the Veteran was service connected.  The Certificate of 
Death notes he died in February 2003.  The immediate, and 
sole cause of death noted was cholangiocarcinoma.

The service treatment records are not available, as the 
Veteran's original claims file was lost in 1987.  Thus, there 
is no evidence of complaints, findings, or treatment for, 
liver-related symptoms during the Veteran's active service.  
Further, none of the extensive medical evidence in the claims 
file indicates the Veteran's liver cancer manifested to a 
compensable degree within one year of his separation from 
active service.  The Veteran's assertions in support of his 
claim for service connection, even with the benefit of 
hindsight, did not note any potential cancer-related 
symptomatology within one year of his separation from active 
service.  His malignancy was diagnosed in July 2002.  Thus, 
the Board finds the preponderance of the evidence is against 
service connection for the cause of the Veteran's death on a 
direct basis and on a presumptive basis as a chronic disease.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As set forth earlier in this decision, the appellant 
asserts-as did the Veteran, that it was the Veteran's 
presumed in-service exposure to herbicides; specifically, 
Agent Orange, was the etiology for his cholangiocarcinoma.  
She seeks to prove this on a direct basis.  Combee.

The Veteran served in combat in Vietnam, and he is presumed 
to have been exposed to herbicides, including Agent Orange, 
during that tour of duty.  Notably, however, not only is 
hepatobiliary (liver-related) cancer not among the diseases 
the Secretary has determined are associated with exposure to 
herbicides, see 38 C.F.R. § 3.309(e), he has specifically 
excluded it.

The Agent Orange Act of 1991 (in part) directed the Secretary 
to enter into an agreement with the National Academy of 
Sciences to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in support of military operations in the Republic of 
Vietnam during the Vietnam Era and each disease suspected to 
be associated with such exposure.

In a report released in 2005 titled, Veterans and Agent 
Orange: Update 2004, the National Academy of Sciences 
determined certain diseases have inadequate/ insufficient 
evidence to determine if they may be associated with exposure 
to herbicides.  Among the diseases in this category is 
hepatobiliary cancer-cancer  related to the liver or bile 
tract, which is the form of cancer from which the Veteran 
died.  These findings were reiterated and confirmed in 2007.  
See Health Outcomes Not Associated With Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. 32,395 - 97 (June 2007).

In a July 2002 report in support of the Veteran's claim, his 
treating physician, William M. Butler, M.D., noted the 
Veteran's tumor had been associated with Agent Orange 
exposure, and the Veteran reported to him he was exposed to 
Agent Orange in Vietnam.  In a February 2003 report in 
support of the appellant's claim, Dr. Butler added that the 
Veteran's cancer had been associated with exposure to Agent 
Orange by a Dr. Stephen Curley.  The Board infers Dr. Butler 
referred to a study conducted by Dr. Curley.  Dr. Butler 
noted further that the Veteran reported he was exposed to 
Agent Orange in Vietnam, and the Veteran's cancer may have 
been directly related to that exposure.

The Board initially notes that language such as "may" does 
not rise to the level of probable, as "may" also implies, 
"may not."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinions expressed in terms of "may" also implies 
"may" or "may not," and are speculative).  In a June 2003 
report submitted in support of the appellant's claim, Dr. 
Butler repeated the February 2003 report almost verbatim, 
except that he noted the Veteran's cancer was "most 
probably" related to his exposure to Agent Orange.

The RO requested the basis for Dr. Butler's opinion and, in 
an August 2005 report, he noted his review of the medical 
literature suggested the Veteran's tumor was associated with 
exposure to Agent Orange.  After multiple unsuccessful 
attempts by the RO to ascertain what specific literature Dr. 
Butler relied on for his opinion, a VA employee contacted him 
by electronic mail (email) in November 2008, informed him VA 
did not recognize a positive association between herbicides 
exposure and liver-related cancer, and asked on what specific 
medical basis he opined there was an association.

In his response, Dr. Butler noted he was not an expert in the 
area and suggested VA contact someone at the Vanderbilt 
Cancer Center.  He also forwarded literature from the 
Vanderbilt-Ingram Cancer Center.  The literature notes Agent 
Orange exposure is associated with cholangiocarcinoma but 
without any discussion of the basis for that conclusion.  The 
literature also stated that the vast majority of people who 
develop cholangiocarcinoma have no known risk factors.

As noted in the discussion of VCAA compliance, the RO 
requested a medical review of the claims file by a VA 
examiner.  The September 2003 report notes the Veteran's 
significant history of drug and alcohol abuse, as well as a 
2003 abnormal computed tomography scan.  The scan noted the 
wall of the gallbladder was very contracted somewhat 
thickened, likely of chronic inflammation.  Also noted was 
the Veteran's laboratory findings: liver enzymes were normal, 
bilirubin was 0.9, AST, 33, ALT, 39, alkaline phosphatase was 
117.  He did not have Hepatitis.  The examiner noted that 
cholangiocarcinoma was not on the VA list of diseases 
associated with herbicides exposure, and again noted the 
Veteran's significant history of alcohol and drug abuse, 
observed there were many causes other than Agent Orange 
exposure, and the examiner opined the Veteran's liver cancer 
was not associated with his exposure to Agent Orange.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another, Evans v. West, 12 Vet. App. 22, 31 (1998), which the 
Board may do, provided the reasons therefor are stated.  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, 
while the Board is not free to ignore the opinion of a 
treating physician, neither is it required to accord it 
substantial weight or preference over other medical evidence.  
See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 

Treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of this 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay medical 
opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998).

Although Dr. Butler noted literature from Dr. Curley and the 
Vanderbilt-Ingram Cancer Center in support of his opinion, he 
did so in a very general and cursory manner.  He did not 
mention or associate any specific facets of the Veteran's 
individual pathology with any specific data of the Vanderbilt 
Center study, or other studies, that tended to support his 
general opinion.  Neither did Dr. Butler mention the 
Veteran's history of alcohol and drug abuse and address 
whether it had any role in the Veteran's development of 
cholangiocarcinoma.  Finally, while Dr. Butler's November 
2008 e-mail noted the 2004 VA Agent Orange Update described 
increased risk in animal models of Agent Orange exposure he 
did not mention or otherwise comment on the fact the Update 
found inadequate or insufficient evidence to support an 
association between liver-related cancers and Agent Orange 
exposure, or why he disagreed with the VA finding-if he in 
fact does.

In light of the above, the Board finds Dr. Butler provided no 
substantive bases on which the Board may accord his opinion 
more than minimal weight.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008)

As concerns the opinion of the VA medical reviewer, the Board 
first notes that a medical opinion that concludes there is no 
nexus merely because a disease is not on the Secretary's list 
of associated diseases, without more, is inadequate on its 
face.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
While the VA examiner did note the fact that 
cholangiocarcinoma is not on the VA list of diseases deemed 
associated with Agent Orange exposure, he also noted the 
computed tomography scan of the Veteran's gall bladder,  his 
laboratory findings, and his significant history of drug and 
alcohol abuse.

In light of the evidence showing that the VA examiner 
considered the Veteran's entire history, and not simply a 
selected history, the Board finds the VA examiner's opinion 
is of greater probative value.  Thus, the Board finds the 
preponderance of the evidence is against the claim.  
38 C.F.R. §§ 3.303, 3.312.  The benefit sought on appeal is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the appellant's claim, however, the doctrine is not 
for application.  38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


